                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ROBERT CHRISTOPHER ADAMS,                        )
    #K67019,                                         )
                                                     )
                 Plaintiff,                          )
                                                     )
    vs.                                              )           Case No. 19-cv-37-NJR
                                                     )
    SHAWNEE CORRECTIONAL                             )
    CENTER, WARDEN OF SHAWNEE                        )
    CORRECTIONAL CENTER, JOHN                        )
    DOE, and ILLINOIS DEPARTMENT OF                  )
    CORRECTIONS,                                     )
                                                     )
                 Defendants.                         )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          Plaintiff Robert Christopher Adams, a former inmate of the Illinois Department of

Corrections (“IDOC”) and current detainee at Cook County Jail, brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Second Amended Complaint, 1

Plaintiff alleges he was released from prison without appropriate winter clothing in January 2018,

resulting in exposure to cold and wet conditions that caused discomfort. (Doc. 15). He brings this

action against the IDOC, Shawnee Correctional Center (“Shawnee”), Shawnee’s warden, and

Shawnee’s clothing room supervisor. (Id.). Plaintiff seeks to bring a class action for money

damages against the defendants. (Id.).




1
 Plaintiff filed an unsigned Complaint (Doc. 1) on January 11, 2019, which he replaced with a signed First
Amended Complaint (Doc. 4) on February 11, 2019. Before the Court completed preliminary review of the
First Amended Complaint, Plaintiff filed a Second Amended Complaint on March 19, 2019 (Doc. 15). The
Second Amended Complaint supersedes and replaces all prior versions and renders them void. See Flannery
v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).

                                                    1
       This case is now before the Court for preliminary review of the Second Amended

Complaint pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion

of a complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                  Second Amended Complaint

       Plaintiff makes the following allegations in his Second Amended Complaint: Plaintiff was

released from Pinckneyville without appropriate winter clothing on January 7, 2018. At the time,

he was wearing a shirt, pants, and cloth shoes issued by Cook County Jail. He was given no winter

coat, thermal underwear, gloves, hat, scarf, or boots. Plaintiff lacked the resources to obtain these

items. He had to walk through snow and slush to the bus station, train station, and eventually a

shelter. He was unable to find any additional clothing until the following day. Plaintiff claims that

the prison’s failure to provide him with appropriate winter clothing violated his rights.

                                            Discussion

       The Second Amended Complaint focuses on a single claim, which is set forth below:

       Count 1:        Defendants violated Plaintiff’s constitutional rights by denying him
                       adequate winter clothing and gear when he was released from prison on
                       January 7, 2018.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                 2
Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 2

        The Second Amended Complaint does not survive preliminary review for several reasons.

For one thing, Plaintiff does not mention the newly-named defendants in his statement of claim.

He amended the complaint to add Shawnee Correctional Center, Shawnee’s warden, and

Shawnee’s clothing room supervisor as defendants. The statement of claim mentions them

nowhere. Invoking the name of potential defendants in the case caption is not enough to state a

claim against them. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

        Although Plaintiff referred to Pinckneyville Correctional Center and its employees in the

statement of claim, he decided to remove all Pinckneyville defendants from the case caption and

list of defendants in the Second Amended Complaint. This, of course, was his decision, and the

Court is not in the business of second-guessing plaintiffs in this regard. When parties are not listed

in the caption, this Court will not treat them as defendants, and any claims against them should be

considered dismissed without prejudice. See FED. R. CIV. P. 10(a) (noting that the title of the

complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (to be properly considered a party, a defendant must be “specif[ied] in the caption”).

        Moreover, Plaintiff states no constitutional claim in the Second Amended Complaint. A

prisoner’s claim of inadequate clothing is normally governed by the Eighth Amendment, which

prohibits the cruel and unusual punishment of incarcerated persons. U.S. CONST. VIII. Allegations

of inadequate clothing may support an Eighth Amendment claim. Gillis v. Litscher, 468 F.3d 488

(7th Cir. 2006) (lack of heat, clothing, sanitation can state an Eighth Amendment claim). Clothing




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
is considered one of life’s necessities. The problem here is that Plaintiff was not an incarcerated

person when his claims arose. No allegations suggest that he was in IDOC custody at the time he

suffered from cold and discomfort while walking to the bus station, train station, and shelter on

January 7, 2018. The Second Amended Complaint lacks sufficient allegations to suggest that the

IDOC, prison, or its employees had a constitutional obligation to provide Plaintiff with winter gear

under the circumstances.

       Finally, Plaintiff does not complain of an outright deprivation of clothes, but rather a denial

of additional layers that became necessary after he left the prison. Plaintiff does not indicate that

he asked anyone for these items before leaving the prison. He also complains of no injuries

resulting from the deprivation. Mays v. Springborn, 575 F.3d 643, 648-49 (7th Cir. 2006) (prisoner

who suffers from hurt ears, numb hands, feelings of frostbite, and a cold because he was not issued

adequate winter clothing suffered only from the “usual discomforts of winter”). Based on the

allegations in the Second Amended Complaint, the Court finds no constitutional injury occurred.

                                            Disposition

       IT IS HEREBY ORDERED that the Second Amended Complaint is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted. Plaintiff is

GRANTED leave to file a “Third Amended Complaint” on or before April 17, 2019. Should

Plaintiff fail to file a Third Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three allotted “strikes”

under 28 U.S.C. § 1915(g).



                                                  4
       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “Third Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00037-NJR). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces all prior versions and renders

them void. See Flannery, 354 F.3d at 638 n. 1. The Third Amended Complaint must stand on its

own without reference to any previous pleading. Plaintiff must re-file any exhibits he wishes the

Court to consider. The Second Amended Complaint is also subject to Section 1915A review.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Thus, the filing fee remains due and payable, regardless

of whether Plaintiff files a Second Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 3/20/2019

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United States District Judge




                                                5
